Citation Nr: 1519500	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-24 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death and indemnity compensation benefits under 38 U.S.C.A. § 1318 (2014).  


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel






INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  He received a Purple Heart medal for injury during an attack while stationed on the USS Liberty. 

The Veteran died on October [redacted], 2012.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Pension Center in St. Paul, Minnesota. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran died on October [redacted], 2012 of complications of hypertensive cardiovascular disease.  At the time of his death, he was service connected for posttraumatic stress disorder (PTSD), rated 70 percent disabling, and right inguinal hernia repair, rated 0 percent disabling.  The Veteran was also awarded a total disability rating based on individual unemployability (TDIU), effective December 15, 2003, approximately nine years prior to his death. 

The appellant contends the medications the Veteran took to control his PTSD symptoms caused or contributed to his hypertensive cardiovascular disease.  Accordingly, she believes his death was at least in part due to his service-connected PTSD.  VA outpatient treatment records outline the medications prescribed to the Veteran for his various disabilities, to include PTSD, as well as outline the progression of his hypertensive cardiovascular disease.  The RO/AMC must obtain a medical opinion to ascertain whether the Veteran's service-connected PTSD and medications taken for PTSD contributed to the Veteran's death.

The Board further notes the claims folder is currently incomplete.  Although noted on the August 2013 Statement of the Case (SOC), the Veteran's death certificate and the appellant's original October 2012 claim for benefits are not in the file.  It is indicated the RO sent the appellant a duty-to-assist letter in November 2012, but a copy of the letter is also not in the claims folder. The RO/AMC must take adequate steps to ensure the claims folder is complete.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the appellant is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate claim of entitlement to service connection for the cause of the Veteran's death, and a DIC claim under the provisions of 38 U.S.C.A. § 1318.  Associate the Veteran's death certificate and the appellant's October 2012 claim with the claims folder.  If not found, then ask the appellant to submit copies of the Veteran's death certificate, her original October 2012 claim, and any other records relevant to the DIC claim on appeal here.  All efforts to obtain the missing evidence should be fully documented.

2.  After the above records are obtained, to the extent available, obtain a medical opinion from an appropriate VA specialist to clarify the likely etiology of the Veteran's cause of death.  The claims folder must be reviewed by the examiner.

Based on the review of the record, the examiner is asked to address the following:

- Whether the Veteran's hypertensive cardiovascular disease was at least as likely as not (50 percent probability or more) incurred in or otherwise due to his military service.  
- If not, whether it is at least as likely as not (50 percent probability or more) that the medications the Veteran took for his service-connected PTSD during his lifetime caused or aggravated his hypertensive cardiovascular disease.
- If not, whether it is at least as likely as not (50 percent probability) that any of the Veteran's service connected disabilities or medications taken for those disabilities caused or contributed materially to his death.  

The examiner(s) must provide a complete rationale for any opinion expressed.

3. Thereafter, readjudicate the appellant's issues remaining on appeal.  If the claims remain denied, provide the appellant a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

